Exhibit 99.1 RRsat Global Communications Network Ltd and its Subsidiaries Interim Condensed Consolidated Financial Statements As of June 30 2012 RRsat Global Communications Network Ltd and its subsidiaries Index to the Interim Consolidated Financial Statements as of June 30, 2012 Contents Page Interim Condensed Consolidated Balance Sheets 3 Interim Condensed Consolidated Statements of Operations 5 Interim Condensed Consolidated Statements of Comprehensive Income 7 Interim Condensed Consolidated Statements of Changes in Shareholders' Equity 8 Interim Condensed Consolidated Statements of Cash Flows 11 Interim Notes to the Condensed Consolidated Financial Statements 13 2 RRsat Global Communications Network Ltd and its subsidiaries Interim Condensed Consolidated Balance Sheets In thousands except share data June 30 December 31 Current assets Cash and cash equivalents $ $ Marketable securities Accounts receivable: Trade (net of provision for doubtful accounts of $7,379 and $6,892 as of June 30, 2012 and December 31, 2011, respectively) Other Fair value of embedded currency conversion derivatives Deferred taxes Prepaid expenses Total current assets Fair value of embedded currency conversion derivatives Long-term prepaid expenses Long- term land lease prepaid expenses Assets held for employee severance payments Fixed assets, at cost, less accumulated depreciation and amortization Goodwill Intangible assets,at cost, less accumulated amortization Total assets $ $ 3 RRsat Global Communications Network Ltd and its subsidiaries Interim Condensed Consolidated Balance Sheets (Cont'd) In thousands except share data June 30 December 31 Liabilities and shareholders’ equity Current liabilities Accounts payable: Trade $ $ Other Fair value of embedded currency conversion derivatives Deferred income Total current liabilities Long - term liabilities Deferred income Fair value of embedded currency conversion derivatives Liability in respect of employee severance payments Deferred taxes Total long - term liabilities Total liabilities Commitments, contingent liabilities and liens Shareholders' equity Share capital: Ordinary share NIS 0.01 par value each (20,000,000 shares authorized as of June 30, 2012 and December 31, 2011; 17,346,561 shares issued and fully paid as of June 30, 2012 and December 31, 2011) 40 40 Additional paid in capital Retained earnings Accumulated other comprehensive gain (loss) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these interim consolidated financial statements 4 RRsat Global Communications Network Ltd and its subsidiaries Interim Consolidated Statements of Operations In thousands, except share data Six months ended Three months ended Year ended June 30 June 30 June 30 June 30 December 31 Revenues $ Cost of revenues Gross profit Operating expenses Sales and marketing General and administrative Total operating expenses Operating income Interest and marketable securities income Currency fluctuation and other financing income (expenses) net ) ) 92 ) Changes in fair value of embedded currency conversion derivatives ) Other expenses, net - (1 ) Income before taxes on income Income taxes ) Net income $ The accompanying notes are an integral part of these interim consolidated financial statements 5 RRsat Global Communications Network Ltd and its subsidiaries Interim Consolidated Statements of Operations (cont’d)“ In thousands, except share data Six months ended Three months ended Year ended June 30 June 30 June 30 June 30 December 31 Income per ordinary share Basic income per ordinary share Diluted income per ordinary share Weighted average number of ordinary share used to compute basic earning per ordinary share Weighted average number of Ordinary share used to compute diluted earning per ordinary share The accompanying notes are an integral part of these interim consolidated financial statements 6 RRsat Global Communications Network Ltd and its subsidiaries Interim Condensed Consolidated Statements of Comprehensive Income Six months ended Three months ended Year ended June 30 June 30 June 30 June 30 December 31 Net income $ Other comprehensive income, net of tax: Unrealized changein investment securities, net of tax effect 13 70 ) Reclassification adjustments for losses (profit) of investment securities, net of tax effect - 8 (2
